Order, Supreme Court, New York County (Jane S. Solomon, J.), entered November 5, 2003, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiffs failed to demonstrate triable issues of fact concerning their recording contract, which provided termination as the exclusive remedy against defendant. Nor does the record reveal a violation of the implied covenant of good faith and fair dealing in connection with defendant’s decision not to release the album. Plaintiffs’ claim of bad faith would imply an obligation inconsistent with other terms of the contractual relationship (see Murphy v American Home Prods. Corp., 58 NY2d 293, 304 [1983]). Not only did the contract give defendant unilateral control over release of an album, but defendant also retained the right to accept or reject plaintiffs’ songs for inclusion in the album.
Plaintiffs are precluded from recovering reliance damages in light of the existence of a valid and enforceable written contract (see Clark-Fitzpatrick, Inc. v Long Is. R.R. Co., 70 NY2d 382, 388 [1987]), and the failure to show any expectation of compensation or recovery of losses in connection with touring costs had the album been released. Finally, since plaintiffs never delivered an album, there were no costs incurred in connection with recording, and defendant’s contractual obligation to release *108the recording fund or any part of it as an advance never arose. Plaintiffs have no claim to the balance of that fund.
We have considered plaintiffs’ remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Andrias, Sullivan, Lerner and Gonzalez, JJ.